Motion Granted, Appeal Dismissed and Memorandum Opinion filed May 28,
2015.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00269-CV

           GRACE INSTRUMENT INDUSTRIES, LLC, Appellant

                                        V.

  MELDEN SCHMIDT AND OFI TESTING EQUIPMENT, INC., Appellee

                   On Appeal from the 113th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2014-33726

                 MEMORANDUM                     OPINION


      This is an attempted appeal from a March 2, 2015 order granting the
defendant’s no-evidence motion for summary judgment. Generally, appeals may
be taken only from final judgments. Lehmann v. Har Con Corp., 39 S.W.3d 191,
195 (Tex. 2001). When orders do not dispose of all pending parties and claims, the
orders remain interlocutory and unappealable until final judgment is entered unless
a statutory exception applies. Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352,
352 (Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex.
1992) (orig. proceeding).

      On April 21, 2015, the court notified the parties that the record did not
reflect an appealable order and said it would consider dismissal of the appeal
unless any party filed a response by May 1, 2015 showing grounds for continuing
the appeal. See Tex. R. App. P. 42.3(a). On April 27, 2015, appellee filed a motion
to dismiss on the ground that the order granting summary judgment was
interlocutory because its counterclaims remained pending. The record supports the
motion. Appellant did not respond to the court’s notification or appellee’s motion.

      Accordingly, appellee’s motion to dismiss is GRANTED. The appeal is
ordered dismissed.



                                PER CURIAM



Panel consists of Justices Boyce, McCally, and Busby




                                         2